UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1240


MICHAEL E. KENNEDY,

                      Plaintiff – Appellant,

          v.

NCO GROUP, INC.; NCO FINANCIAL SYSTEMS,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:12-cv-02659-JKB)


Submitted:   June 20, 2013                 Decided:   June 25, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Edward Kennedy, Appellant Pro Se. Erin O’Brien Millar,
WHITEFORD, TAYLOR & PRESTON, LLP, Baltimore, Maryland; Michael
David Slodov, SESSIONS FISHMAN NATHAN & ISRAEL, LLC, Chagrin
Falls, Ohio, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael E. Kennedy appeals the district court’s order

granting    the     Defendants’        motion    to   dismiss      Kennedy’s     civil

complaint    for    failure       to   state    a   claim.        Fed.    R.   Civ.   P.

12(b)(6).        We review de novo a district court’s dismissal for

failure     to     state      a    claim,       “assuming        all     well-pleaded,

non-conclusory factual allegations in the complaint to be true.”

Aziz v. Alcolac, Inc., 658 F.3d 388, 391 (4th Cir. 2011); see

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007)

(identifying standard for stating a claim).                      Having done so, we

affirm the judgment of the district court, agreeing that each of

Kennedy’s claims is either factually or legally deficient. *                          We

dispense    with       oral   argument      because        the    facts    and   legal

contentions      are   adequately       presented     in    the   materials      before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




     *
       We decline to review the first, second, and fifth issues
in Kennedy’s informal brief because they are based on arguments
not made to the district court in the first instance.       See
Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993).



                                            2